DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-5, 8-14, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.  It is noted claim 3, and by extension 16, are also withdrawn as being elected to the nonelected Species F (Fig. 11-12), mutually exclusive to the elected embodiment of Species C (Fig. 4-5), which does not comprise another plate forming the tube wall and the inner and outer fin folded from the same plate, as required by claim 3.
Applicant’s election of Species C in the reply filed on 5/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-7 and 15, the recitation “the fin unit and the connecting portion are connected in sequence” is unclear, as a plurality of fin units are previously recited. It is unclear which fin unit is being referred to. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shikazono (US20130206376).
	Regarding claim 1, Shikazono discloses a heat exchange tube (Fig. 10), comprising: a tube wall (32F/42F), the tube wall being folded into a tube body, the tube body being provided with an inner fin (50F) therein, the inner fin dividing an inner chamber of the tube body into a plurality of flow channels (see channels between each section of fin 50F); and an outer fin (54F/56F) arranged outside the tube body, wherein the outer fin (54F/56F) is folded from a same plate with the inner fin (50F).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boischevalier (US1103011) in view of Arnold (US2373218).
	Regarding claim 1, Boischevalier teaches a heat exchange tube (tubes 1), comprising: a tube wall (see sidewalls 3 & 4), the tube wall being folded into a tube body (“that portion of the sheet which forms the side walls 3 and 4 of each tube is folded” – Page 1, lines 70-75), and an outer fin (fin members 2) arranged outside the tube body, the outer fin is folded from a same plate with the tube wall (“each tube 1 and adjacent fin member may be stamped from a single sheet of metal…integral with that portion of the sheet which forms the side 4 of the tube, is the portion of the sheet which is stamped up to form the fin member” – Page 1, lines 70-85).
	Boischevalier does not teach the tube body being provided with an inner fin therein, the inner fin dividing an inner chamber of the tube body into a plurality of flow channels.
	Arnold teaches the tube body (tube of Fig. 1-2) being provided with an inner fin (corrugations 51) therein, the inner fin dividing an inner chamber of the tube body into a plurality of flow channels (channels formed by corrugations), in order to strengthen the tube and increase the heat transfer surface area (Page 2, column 2, lines 0-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boischevalier to include the inner fin of Arnold, in order to strengthen the tube and increase the heat transfer surface area (Page 2, column 2, lines 0-15).
Regarding claim 2, Boischevalier teaches the limitations of claim 1, and Boischevalier further teaches the tube wall and the outer fin are folded from the same plate wall (“each tube 1 and adjacent fin member may be stamped from a single sheet of metal…integral with that portion of the sheet which forms the side 4 of the tube, is the portion of the sheet which is stamped up to form the fin member” – Page 1, lines 70-85), the tube wall has a ring structure (see sidewalls 3 and 4) formed by bending one end of the plate to the other end thereof and at least one end of the tube wall (4) extends outwards to form the outer fin (2).

Claims 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boischevalier (US1103011) in view of Arnold (US2373218) and in further view of Wu (CN106440908).
Regarding claims 6-7, Boischevalier teaches the limitations of claim 1, and Boischevalier does not teach the outer fin has a wavy structure extending along a circumferential direction of the heat exchange tube, the outer fin comprises a plurality of fin units extending along an axial direction of the heat exchange tube and spaced apart along the circumferential direction of the heat exchange tube, and a connecting portion connected with adjacent fin units, the fin unit and the connecting portion are connected in sequence, such that the connecting portion serves as a wave crest or a wave trough, the outer fin is further provided with an air channel, and the air channel runs through the fin unit,  wherein the fin unit is provided with a through hole, the through hole is configured as the air channel, and a flow guide portion is provided at an edge of the through hole.
Wu teaches (Fig. 8) the outer fin (fin 200) has a wavy structure extending along a circumferential direction of the heat exchange tube (tubes 100), the outer fin comprises a plurality of fin units (210) extending along an axial direction of the heat exchange tube and spaced apart along the circumferential direction of the heat exchange tube, and a connecting portion (220) connected with adjacent fin units, the fin unit and the connecting portion are connected in sequence, such that the connecting portion serves as a wave crest or a wave trough, the outer fin is further provided with an air channel, and the air channel runs through the fin unit,  wherein the fin unit is provided with a through hole (see hole formed by cutting out of window 400), the through hole is configured as the air channel, and a flow guide portion (400) is provided at an edge of the through hole, in order to improve heat exchange efficiency (¶[0077]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boischevalier to include the waby fin of Wu, in order to improve heat exchange efficiency (¶[0077]).
Regarding claims 15, Boischevalier teaches the limitations of claim 2, and Boischevalier does not teach the outer fin has a wavy structure extending along a circumferential direction of the heat exchange tube, the outer fin comprises a plurality of fin units extending along an axial direction of the heat exchange tube and spaced apart along the circumferential direction of the heat exchange tube, and a connecting portion connected with adjacent fin units, the fin unit and the connecting portion are connected in sequence, such that the connecting portion serves as a wave crest or a wave trough, the outer fin is further provided with an air channel configured as a through hole, the through hole runs through the fin unit, and a flow guide portion is provided at an edge of the through hole.
Wu teaches (Fig. 8) the outer fin (200) has a wavy structure extending along a circumferential direction of the heat exchange tube, the outer fin comprises a plurality of fin units (210) extending along an axial direction of the heat exchange tube and spaced apart along the circumferential direction of the heat exchange tube, and a connecting portion (220) connected with adjacent fin units, the fin unit and the connecting portion are connected in sequence, such that the connecting portion serves as a wave crest or a wave trough, the outer fin is further provided with an air channel configured as a through hole (see hole formed by cutting out of window 400), the through hole runs through the fin unit, and a flow guide portion (400) is provided at an edge of the through hole, in order to improve heat exchange efficiency (¶[0077]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boischevalier to include the waby fin of Wu, in order to improve heat exchange efficiency (¶[0077]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763